

115 HR 2003 IH: Pre-K for USA Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2003IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Castro of Texas introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Every Student Succeeds Act to provide grants for high-quality, local prekindergarten
			 programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pre-K for USA Act. 2.Local prekindergarten development grantsTitle IX of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 2124) is amended—
 (1)in section 9212, in the section heading by striking Preschool and inserting State preschool; and (2)by inserting after section 9212 the following:
				
					9212A.Local prekindergarten development grants
						(a)Prekindergarten development grants
 (1)In generalThe Secretary of Health and Human Services, jointly with the Secretary of Education (referred to in this section jointly as the Secretaries), shall award competitive grants to eligible local entities to assist such entities in establishing high-quality prekindergarten programs.
 (2)Grant durationThe Secretaries shall award grants under this section for a period of not more than 3 years. Such grants shall not be renewed.
 (3)ApplicationTo be considered for a grant under this section, an eligible local entity shall submit an application to the Secretaries at such time, in such manner, and accompanied by such information as the Secretaries may reasonably require.
							(4)Matching requirement
 (A)In generalTo be eligible to receive a grant under this section an eligible local entity shall contribute, for the activities for which the grant was awarded, non-Federal matching funds in an amount equal to not less than 20 percent of the amount of the grant.
 (B)Non-Federal fundsTo satisfy the requirement of subparagraph (A) an eligible local entity may use— (i)non-Federal resources in the form of State funding, local funding, or contributions from philanthropy or other private sources, or a combination of such resources; or
 (ii)in-kind contributions. (C)Financial hardship waiverThe Secretaries may waive the requirement of subparagraph (A) or reduce the amount of matching funds required under such subparagraph for an eligible local entity that has submitted an application for a grant under this section if the entity demonstrates, in the application, a need for such a waiver or reduction due to extreme financial hardship, as determined by the Secretaries.
 (5)Double-Dipping preventionThe Secretaries may not award a grant under this section to an eligible local entity for a fiscal year if the State in which the entity is located has applied for, or has been awarded, a grant under section 9212 for such fiscal year.
 (b)DefinitionsIn this section: (1)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (2)Eligible local entityThe term eligible local entity means— (A)a local educational agency, including a charter school or a charter management organization that acts as a local educational agency, or an educational service agency in partnership with a local educational agency;
 (B)an entity (including a Head Start program or licensed child care setting) that carries out, administers, or supports an early childhood education program; or
 (C)a consortium of entities described in subparagraph (A) or (B). (3)Full-dayThe term full-day means a day that is—
 (A)equivalent to a full school day at the public elementary schools in the State; and (B)not less than 5 hours.
 (4)High-quality prekindergarten programThe term high-quality prekindergarten program means a prekindergarten program supported by an eligible local entity that includes, at a minimum, the following elements based on nationally recognized standards:
 (A)Serves children who— (i)are age 4 or children who are age 3 or 4, by the eligibility determination date (including children who turn age 5 while attending the program); or
 (ii)have attained the legal age for State-funded prekindergarten. (B)Requires high staff qualifications, including that teachers meet the requirements of one of the following clauses:
 (i)The teacher has a bachelor’s degree in early childhood education or a related field with coursework that demonstrates competence in early childhood education.
 (ii)The teacher— (I)has a bachelor’s degree in any field;
 (II)has demonstrated knowledge of early childhood education through passage of a State-approved assessment in early childhood education;
 (III)engages in ongoing professional development in early childhood education for not less than 2 years; and
 (IV)is enrolled in a State-approved educator preparation program in which the teacher receives ongoing training and support in early childhood education and is making progress toward the completion of the program in not more than 3 years.
 (iii)The teacher has a bachelor’s degree in any field with a credential, license, or endorsement that demonstrates competence in early childhood education.
 (C)Maintains a maximum class size of 20 children. (D)Maintains a child to instructional staff ratio that does not exceed 10 to 1.
 (E)Offers a full-day program. (F)Provides developmentally appropriate learning environments and evidence-based curricula that are aligned with the State’s early learning and development standards.
 (G)Offers instructional staff salaries comparable to kindergarten through grade 12 teaching staff. (H)Provides for ongoing monitoring and program evaluation to ensure continuous improvement.
 (I)Offers accessible comprehensive services for children that— (i)include, at a minimum—
 (I)screenings for vision, dental, health (including mental health), and development and referrals, and assistance obtaining services, when appropriate;
 (II)family engagement opportunities (taking into account home language), such as parent conferences (including parent input about their child’s development) and support services, such as parent education and family literacy services;
 (III)nutrition services, including nutritious meals and snack options aligned with requirements set by the most recent Child and Adult Care Food Program guidelines promulgated by the Department of Agriculture as well as regular, age-appropriate, nutrition education for children and their families;
 (IV)programs coordinated with local educational agencies and entities providing programs authorized under section 619 and part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419 and 1431 et seq.);
 (V)physical activity programs aligned with evidence-based guidelines, such as those recommended by the Institute of Medicine, and that take into account and accommodate children with disabilities; and
 (VI)additional support services, as appropriate, based on the findings of a needs analysis; and (ii)are provided on-site, to the maximum extent feasible.
 (J)Provides high-quality professional development for staff, including regular in-class observation for teachers and teacher assistants by individuals trained in observation and which may include evidence-based coaching.
 (K)Meets the education performance standards in effect under section 641A(a)(1)(B) of the Head Start Act (42 U.S.C. 9836a(a)(1)(B)).
 (L)Maintains evidence-based health and safety standards. (5)ESEA termsThe terms local educational agency and State have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$250,000,000 for fiscal year 2018; and
 (2)such sums as may be necessary for each of fiscal years 2019 through 2027. . 3.Clerical amendmentThe table of contents in section 2 of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802) is amended by striking the item relating to section 9212 and inserting the following:
			
				
					Sec. 9212. State preschool development grants.
					Sec. 9212A. Local prekindergarten development grants..
		